Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments under Appeal, see p. 5, filed 01/26/2021, with respect to claims 16-35 have been fully considered and are persuasive.  The 103 rejections of 08/22/2019 have been withdrawn. 
Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record discloses a method of applying a metal nitride layer onto an inner surface of an enclosure for a chemical vapor deposition (“CVD”) reactor, the method comprising: providing a CVD enclosure that is configured for attachment to a reactor base plate so as to form a reaction chamber within which materials placed within the reaction chamber can be heated to achieve melting and/or deposition of a chemical agent upon said materials;
However the prior art necessarily fails to teach or suggest attaching a compatible deposition base plate to the CVD enclosure so that the deposition base plate and the CVD enclosure, in combination, form a sealed deposition chamber, the deposition base plate including a metal nitride deposition source extending from the deposition base plate into an interior of the deposition chamber, said deposition base plate being distinct from said 
The Patent Trial and Appeal board determined that the method of Gum in view of Rigney and O’Donnell does not provide an explanation to attach the base to provide a uniform coating. This subject matter is therefore rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718